Citation Nr: 1414079	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  07-27 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to December 3, 2004 for the grant of service connection and a 20 percent rating for degenerative disc disease (DDD) with bulging annulus at L4-S1.

2.  Entitlement to an effective date prior to December 3, 2004 for the grant of service connection and a 10 percent rating for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease with bulging annulus at L4-S1. 

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal. 

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist condition claimed as arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1993 and from February 2003 to December 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of May and December 2005 by a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals mental health VA treatment records that have not been considered by the RO in adjudicating the Veteran's claims.  However, these treatment records are not pertinent to the claims on appeal.

In May 2011, the Veteran's claims were remanded by the Board to provide the Veteran a Travel Board hearing before a Veterans Law Judge.  The Veteran failed to report for the scheduled hearing, and has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d). 

The Veteran's Virtual VA folder reveals that in January 2014 the RO wrote to the Veteran informing him that his claim for total disability rating based on individual unemployability (TDIU) had been denied because he had not submitted a VA Form 21-8940.  This letter informed the Veteran of his appellate rights.  However, the claims file does not indicate that there has been any response from the Veteran.  Accordingly, there is no claim for TDIU in appellate status before the Board at this time.  

The claims for increased ratings for lumbosacral and right hand disabilities, and the right wrist claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from service on December 2, 2004, and he was granted service connection and a 20 percent rating for DDD with bulging annulus L5-S1 effective from December 3, 2004.

2.  The Veteran was discharged from service on December 2, 2004, and he was granted service connection and a 10 percent rating for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal effective from December 3, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 3, 2004, for the grant of service connection and a 20 percent rating for DDD with bulging annulus L5-S1 have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date prior to December 3, 2004, for the grant of service connection and a 10 percent rating for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For claims such as adjudicated below, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A November 2006 statement of the case denied the Veteran effective dates prior to August 3, 2005 for a 20 percent rating for his lumbosacral spine disability, and for a 10 percent rating for his right hand disability.  On his February 2007 substantive appeal the Veteran asserted that these ratings (and thus service connection) should be effective since August 2004, which was when he submitted his claim.

By way of a June 2008 rating decision, the RO determined that the Veteran was entitled to an effective date of December 3, 2004 for the grant of service connection for his lumbosacral spine disability (at 20 percent) and for the grant of service connection for his right hand disability (at 10 percent).  Although the RO informed him that this was a complete grant of the benefit sought on appeal, such is not the case in light of the Veteran's assertion that the effective date should be in August 2004.  As the Veteran has not withdrawn these issues from his appeal, they must be addressed by the Board.

Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Although the Veteran is correct that his claim for VA benefits was received in August 2004, at that time he was still in service.  Active duty personnel are not entitled to VA benefits.  The Veteran was discharged from active duty on December 2, 2004.  The grants of service connection, with the 20 percent rating for a lumbosacral disability and the 10 percent rating for a right hand disability, were properly awarded effective December 3. 2004, the day after discharge from service.  Id.

In this case the facts are not in dispute and the Veteran's claims are denied as a matter of law.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to December 3, 2004 for the grant of service connection and a 20 percent rating for DDD with bulging annulus at L4-S1 is denied.

Entitlement to an effective date prior to December 3, 2004 for the grant of service connection and a 10 percent rating for residuals of a fractured right fifth metacarpal with mild shortening of the fifth metacarpal is denied.


REMAND

The Veteran maintains that he is entitled to an initial rating in excess of 20 percent for his low back disability and to an initial rating in excess of 10 percent for his right fifth metacarpal fracture.  The Board notes that the Veteran's most recent VA examination for rating purposes of the low back and right hand was performed in June 2010.  The VA examiner noted that he did not have the Veteran's claims file to review.  Furthermore, in a February 2011 informal hearing presentation, the Veteran's representative reported that the Veteran's low back and right finger disabilities had continued to worsen.  In light of the lack of claims file review, the length of time since the last VA examination, and the indication that the Veteran's disabilities have worsened, the Board finds that a new VA medical examination describing the current severity of the Veteran's lumbar spine and right hand disabilities is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

At the June 2010 VA examination  the Veteran reported that he was undergoing chiropractic treatment for his low back disability.  Copies of the chiropractic treatment records are not contained in the claims file and have not been requested.  Copies of these treatment records should be obtained.  See 38 C.F.R. § 3.159(c).

A July 2010 rating decision denied reopening a claim of entitlement to service connection for a right wrist disability, including arthritis.  In a September 2010 statement the Veteran requested a hearing with respect to his right wrist claim.  It is clear from the wording on the document that the Veteran disagreed with the denial of reopening his right wrist claim.  The RO has not issued a statement of the case with respect to the denial.  See 38 C.F.R. § 20.201 (2013).  Under this circumstance, the Board must remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's VA treatment records dated from February 2010 to present. 

2.  Request that the Veteran provide the names and addresses of all medical providers who have provided him recent treatment for his low back and right hand disabilities.  In particular, this should include the chiropractor he reported that he was visiting.  After the Veteran has signed any appropriate releases, obtain and associate with the claims folder all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbosacral spine disability.  The claims folder must be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the lumbosacral spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if possible.  If such cannot be done without resorting to speculation, the examiner should explain why.

The examiner should indicate whether the Veteran's lumbosacral spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbosacral spine disability, to include but not limited to bladder or bowel impairment.

4.  When paragraphs 1 and 2 above have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his residuals of a fractured right fifth metacarpal.  The claims folder must be made available to the examiner and be reviewed in conjunction with the examination.   

Range of motion measurements should be included.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the right hand disability.  The examiner should provide an opinion as to the extent that pain limits the Veteran's functional ability.  The examiner should further determine whether, and to what extent, the service-connected disability exhibits weakened movement, excess fatigability, or incoordination.

5.  Provide the Veteran a statement of the case that addresses the issue of reopening a claim of entitlement to service connection for a right wrist disability, including arthritis.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This particular claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

6.  Once the above actions have been completed, readjudicate the claims that are in appellate status and issue a supplemental statement of the case (SSOC).  The SSOC should include review of all evidence received since the August 2010 supplemental statement of the case.  Then afford the Veteran the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


